Citation Nr: 1438089	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist, hand, and/or thumb disability.

2.  Entitlement to special monthly compensation based on loss of use of the left hand.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to July 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2012, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The claims have since been returned to the Board for further appellate review.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  VBMS contains no documents regarding the Veteran.  Virtual VA contains only duplicative or irrelevant records.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

In this case, the Veteran contends that his current left thumb disability was incurred during active duty service - specifically, when he cut his wrist on a broken beer bottle in July 1989.  Service treatment records reflect that he lacerated the lateral radial side of his left wrist and received stitches.  The wound healed and the stiches were removed.  At his discharge February 1990 discharge examination, his upper extremities were normal and he denied having a bone, joint, or other deformity and any lameness.

In April 2009, the Veteran filed a claim for a left hand disability.  A June 2009 VA primary care note reflects that he reported he lacerated his left wrist in service and had had weakness in his left hand since that time.  He also reported that he fractured his left thumb four years previously (i.e., sometime in 2005).  In July 2009, it was noted that he had a left thumb deformity with mild swelling at the base and a distinct groove at the medial aspect of the left wrist.  X-rays showed no fracture, dislocation, or degenerative changes.  There was a tiny well corticated bone fragment seen near the radial styloid and lateral to the scaphoid bone, which might have represented an old avulsion.  An August 2009 VA occupational therapy consultation record indicates that the Veteran's extensor pollicis brevis (EPB) tendon had been severed when he was injured in 1989.  In October 2009, he was assessed as having a laceration of the first dorsal compartment.  

A VA examination was conducted in December 2009.  The VA examiner diagnosed left extensor tendon disruption.  The examiner indicated that he could not resolve the question of service connection without resorting to speculation.  He explained that the service treatment records did not show any tendon involvement when the Veteran lacerated his wrist; however, the examination at that time was not very detailed.  Furthermore, the examiner noted that there was no way to quantitate how old the Veteran's suspected tendon rupture was.  

In November 2012, the Board remanded the claim to obtain a supplemental opinion.  Specifically, the examiner was asked to consider and address the Veteran's statements that he had had left hand weakness since 1989.  The examiner was also asked to address the reported left thumb facture that occurred in 2005.  In March 2013, the examiner provided an addendum addressing this evidence.  He again stated that he was unable to provide an opinion without resorting to speculation.  He explained that the medical data provided in the service treatment records was insufficient and that he had no medical data regarding the 2005 fracture.  

The Board finds that additional records are needed to make a determination on the appeal.  In January 2012, the Veteran reported that he was scheduled to have surgery on his left hand later that month.  The claims file currently contains VA treatment records from the VA North Texas Health Care System dated from June to October 2009.  There are also several records dated in December 2009 and January 2010.  The records appear incomplete and there are no records from 2012.  The Board finds that any outstanding VA treatment records relevant to this appeal should be obtained.  In addition, the Veteran should be asked to identify the providers of any treatment for his left thumb, wrist, and hand since he was discharged from service in July 1990.  He should be specifically asked to identify the provider who treated him for a left thumb fracture (as reported in June 2009) and to provide any necessary authorizations to obtain those records.  

After all identified and available VA and non-VA treatment records are obtained, the Veteran's claims file should be referred to the VA examiner who conducted the December 2009 examination.  The VA examiner should review the additional evidence obtained and, if possible, provide an opinion as to whether the Veteran's current left thumb or hand disability is related to the 1989 laceration.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  When a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones, 23 Vet. App. at 390.  The physician must clearly identify precisely what facts cannot be determined.  Jones, 23 Vet. App. at 390.  Furthermore, the Court stated that the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not of a particular examiner.  Jones, 23 Vet. App. at 390.

Regarding the Veteran's claim of entitlement to special monthly compensation based on loss of use of the left hand, this issue is inextricably intertwined with the service connection claim.  Therefore, they must be considered together.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any treatment or evaluation he has received for his left thumb, wrist, and hand, which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Specifically this should include any records related to a left thumb fracture, which reportedly occurred sometime in 2005 and was referenced in a June 2009 VA Primary Care Note.  All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding treatment records for the Veteran from the VA North Texas Health Care System since his July 1990 discharge from active duty service.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is complete, refer the Veteran's claims folder to the December 2009 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for an addendum opinion in light of any additionally obtained evidence.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

After reviewing any additionally received evidence, the VA examiner is requested to indicate whether he is now able to provide an opinion without resorting to speculation.  Specifically, the VA examiner is requested to provide an opinion as to whether the Veteran's current left thumb, wrist, and/or hand disability is at least as likely as not (a 50 percent probability or greater) related to the July 1989 laceration of the left wrist in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

If the examiner concludes that an opinion cannot be provided without resorting to speculation, the examiner should explain why, i.e., what facts cannot be determined.  The examiner should indicate whether additional tests or review by another clinician might illuminate the matter.

A complete explanation must be provided for any opinion rendered.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



